Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/01/2021 and 3/21/2022 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 11, and 13-14 of U.S. Patent No. 11,193,647. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instantly application are a broader recitation of the claims of the '647 patent. A comparison of the claims is provided below:
Instant Application
17/516,401

US Patent 
11,193,647
Comparison

1. A device for dehumidifying a closed housing of a vehicle headlamp to prevent moisture from occurring in said closed housing, the device comprising: a first box defining a first chamber, the first box comprising at least two series of orifices, each series of orifices comprising at least one orifice, one first series of orifices being configured so that the first chamber communicates with the inside of the closed housing and a second series of orifices being configured so that the first chamber communicates with the outside of the closed housing, at least a first shutter configured to alternatively open the orifice or orifices of the first series of orifices and close in a sealed manner the orifice or orifices of the first series of orifices, an actuation module configured so that the first shutter or shutters close the orifice or the orifices of the first series of orifices when the actuation module is activated, a heating element configured to emit heat when the actuation module is activated.
1. A device for dehumidifying a closed housing of a vehicle headlamp to prevent moisture from occurring in said closed housing, the device comprising: a first box defining a first chamber, the first box comprising at least two series of orifices, each series of orifices comprising at least one orifice, one first series of orifices being configured so that the first chamber communicates with the inside of the closed housing and a second series of orifices being configured so that the first chamber communicates with the outside of the closed housing, at least a first shutter configured to alternatively open the orifice or orifices of the first series of orifices and close in a sealed manner the orifice or orifices of the first series of orifices, an actuation module configured so that the first shutter or shutters close the orifice or the orifices of the first series of orifices when the actuation module is activated, a heating element configured to emit heat when the actuation module is activated, a second box defining a second chamber, the second box being configured so that the second chamber communicates with the first chamber via the second series of orifices, the second box comprising a third series of orifices configured so that the second chamber communicates with the outside of the closed housing.

Claim 1 of the Instant application is a broader recitation of claim 1 of the '647 Patent (see bolded portions).
2.The device according to claim 1, wherein the actuation module comprises: a closing sub-module configured to close the first series of orifices via the first shutter or shutters when said actuation module is activated, and a return sub-module configured to bring the first shutter or shutters to open the first series of orifices when said actuation module is inactivated.
2. The device according to claim 1, wherein the actuation module comprises: a closing sub-module configured to close the first series of orifices via the first shutter or shutters when said actuation module is activated, and a return sub-module configured to bring the first shutter or shutters to open the first series of orifices when said actuation module is inactivated.

Claim 2 of the instant application is identical to claim 2 of the '647 Patent.
3. The device according to claim 1, wherein the heating element corresponds to a component of the actuation module that is configured to emit heat when the actuation sub-module is activated.
11. The device according to claim 1, wherein the heating element corresponds to a component of the actuation module that is configured to emit heat when the actuation module is activated.

Claim 3 of the instant application is identical to claim 11 of the '647 Patent.
4.The device according to claim 1, wherein the heating element comprises a heat resistance.
4. The device according to claim 1, wherein the heating element comprises a heat resistance.

Claim 4 of the instant application is identical to claim 4 of the '647 Patent.
5.The device according to claim 4, wherein the heat resistance is configured to operate when the heating element reaches a predetermined temperature.
5. The device according to claim 4, wherein the heat resistance is configured to operate when the heating element reaches a predetermined temperature.

Claim 5 of the instant application is identical to claim 5 of the '647 Patent.
6.The device according to claim 1, wherein the heating element comprises an electromagnetic element.
12. The device according to claim 1, wherein the heating element comprises an electromagnetic element.

Claim 6 of the instant application is identical to claim 12 of the '647 Patent.
7.The device according to claim 1, further comprising a membrane sealing the orifice or orifices of the series of orifices.
13. The device according to claim 1, further comprising a membrane sealing the orifice or orifices of the third series of orifices, the membrane being configured to let water vapour present in the second chamber or in the first chamber out of the box.

Claim 7 of the instant application is identical to claim 13 of the '647 Patent.
8. The device according to claim 7, wherein the membrane being configured to let water vapour present in the second chamber or in the first chamber out of the box.

13. The device according to claim 1, further comprising a membrane sealing the orifice or orifices of the third series of orifices, the membrane being configured to let water vapour present in the second chamber or in the first chamber out of the box.

Claim 8 of the instant application is identical to claim 13 of the '647 Patent.
16. A vehicle headlamp comprising a housing closed by a glass and housing at least one light source, wherein the housing comprises a wall through which is attached a device configured to dehumidify said housing or to prevent moisture from occurring in said closed housing according to claim 1, the inside of the housing communicating with the first chamber of the first box of said device via the first series of orifices, the outside of the housing communicating with the first chamber via the second series of orifices.  

14. A vehicle headlamp comprising a housing closed by a glass and housing at least one light source, wherein the housing comprises a wall through which is attached a device configured to dehumidify said housing or to prevent moisture from occurring in said closed housing according to claim 1, the inside of the housing communicating with the first chamber of the first box of said device via the first series of orifices, the outside of the housing communicating with the first chamber via the second series of orifices.

Claim 16 of the instant application is identical to claim 14 of the '647 Patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the heat resistance is configured to operate in an open circuit when the heating element reaches a predetermined temperature". It is unclear as to how a heat resistance is capable of operating in an open circuit since the term "heat resistance" is typically used to refer to a material property. The examiner is interpreting the limitation as "wherein the heating element is configured to operate when the heat resistance reaches a predetermined temperature". 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacher (DE 102006028295) (refer to IDS filed 3/21/2022).
Re claim 1: Bacher discloses a device for dehumidifying a closed housing of a vehicle headlamp to prevent moisture from occurring in said closed housing, the device comprising: a first box (3, fig. 1) defining a first chamber (3.1, fig. 1), the first box (3) comprising at least two series of orifices (6.1, 6.2, fig. 1), each series of orifices (6.1, 6.2) comprising at least one orifice (6.1, 6.2), one first series of orifices (6.1, fig. 1) being configured so that the first chamber (3.1) communicates with the inside of the closed housing (housing of 1) and a second series of orifices (6.2, fig. 1) being configured so that the first chamber (3.1) communicates with the outside (4, fig. 1) of the closed housing (housing of 1), at least a first shutter configured to alternatively open the orifice or orifices of the first series of orifices and close in a sealed manner the orifice or orifices of the first series of orifices, at least a first shutter (7.1, fig. 1) configured to alternatively open the orifice or orifices (6.1) of the first series of orifices (6.1) and close in a sealed manner (see fig. 2) the orifice or orifices (6.1) of the first series of orifices (6.1), an actuation module (actuator implicit in 7.1, see para [0036]) configured so that the first shutter or shutters (7.1) close the orifice or the orifices (6.1) of the first series of orifices (6.1) when the actuation module is activated (closure element 7 can be actuated with a time delay, see para [0036]), a heating element (8, fig. 1) configured to emit heat (see para [0040] and [0042]) when the actuation module is activated (see para [0015]).  

Re claim 2: Bacher discloses the actuation module (implicit actuator in 7.1, see para [0036]) comprises: a closing sub-module (module of 7.1, 7.2, fig. 2) configured to close the first series of orifices (6.1, fig. 2) via the first shutter or shutters (7.1, fig. 2) when said actuation module is activated (see fig. 2), and a return sub-module (module of 7.1, 7.2, fig. 1) configured to bring the first shutter or shutters (7.1, fig. 1) to open the first series of orifices (6.1, fig. 1) when said actuation module is inactivated (see fig. 2).  

Re claim 4: Bacher discloses the heating element (8, fig. 2) comprises a heat resistance (heating resistance PTC, see para [0013] and [0040]).  

Re claim 5: As best understood, Bacher discloses the heating element (8, fig. 2) is configured to operate when the heating element (heating resistance PTC, see para [0013] and [0040]) reaches a predetermined temperature (temperature of PTC).   

Re claim 9: Bacher discloses the actuation module (actuator implicit in 7.1, see para [0036]) comprises a motor (electric motor, see para [0043]).  

Re claim 15: Bacher discloses the first series of orifices (6.1, fig. 1) are parallel (see fig. 1) to the second series of orifices (6.2, fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher (DE 102006028295) in view of Berner et al. (US 5,230,719) (hereinafter Berner).
Re claim 3: Bacher fails to teach the heating element corresponds to a component of the actuation module that is configured to emit heat when the actuation sub-module is activated.  
Berner teaches a heating element (26, fig. 1) corresponds to a component of the actuation module (52, fig. 1) that is configured to emit heat when the actuation sub-module is activated (heated by the heater 26, see Col. 6 lines 55-65).
Therefore, in view of Berner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heating element of Bacher to correspond to a component of the actuation module that is configured to emit heat when the actuation sub-module is activated, in order to provide simultaneous heating and actuation of the device.

Re claim 13: Bacher fails to teach a moisture absorber.  
Berner teaches a moisture absorber (38, fig. 2).
Therefore, in view of Berner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a moisture absorber, in order to lower the relative humidity when air passes exits the duct.

Re claim 14: Bacher fails to teach the moisture absorber arranged in the chamber of the box.  
Berner teaches the moisture absorber (38, fig. 2) arranged in the chamber of the box (box of 10, fig. 2).  
Therefore, in view of Berner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a moisture absorber wherein the moisture absorber arranged in the chamber of the box, in order to lower the relative humidity when air passes exits the duct.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bacher (DE 102006028295) in view of Ah (US 2015/0330594).
Re claim 6: Bacher fails to teach the heating element comprises an electromagnetic element.  
Ah teaches a heating element (20, 40, fig. 1) (see para [0051]) comprises an electromagnetic element (26, fig. 2) (magnet, see para [0035]).
Therefore, in view of Ah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heating element of Bacher with an electromagnetic heating element, in order to provide another means of heating the device up.
Furthermore, it would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the heating element of Bacher with an electromagnetic heating element, since it has been held that simple substitution of one known element for another to obtain predictable results would be routine to one with ordinary skill in the art. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bacher (DE 102006028295) in view of Tezuka et al. (US 2017/0038057) (hereinafter Tezuka).
Re claim 7: Bacher fails to teach a membrane sealing the orifice or orifices of the series of orifices.  
Tezuka teaches a membrane (9, fig. 1) sealing an orifice (orifice of 9, fig. 1) or orifices of the series of orifices.
Therefore, in view of Tezuka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a membrane sealing the orifice, in order to suppress infiltration of liquid water or contaminants into the housing interior.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher (DE 102006028295) in view of Charnesky et al. (US 8,561,738) (hereinafter Charnesky).
Re claim 10: Bacher fails to teach a gearing.  	Charnesky teaches a gearing (58, fig. 5).
Therefore, in view of Charnesky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a gearing, in order to drive the motor.

Re claim 11: Bacher fails to teach the motor is configured for driving the shutter or shutters by means of a gearing.  
Charnesky teaches the motor (26, fig. 5) is configured for driving the shutter or shutters (12, 18, fig. 2) by means of a gearing (58, fig. 5).  
Therefore, in view of Charnesky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a gearing where the motor is configured for driving the shutter or shutters by means of a gearing, in order to drive the motor for rotation.

Re claim 12: Bacher fails to teach the motor runs on direct current.  
Charnesky teaches the motor (26, fig. 5) runs on direct current (fuel cell, see Col. 4 lines 60-63).
Therefore, in view of Charnesky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an energy source such as a fuel cell to provide direct current to the motor, in order to drive and power the motor for rotation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bacher (DE 102006028295) in view of Berne et al. (US 2002/0121357) (hereinafter Berne).
Re claim 16: Bacher teaches a vehicle headlamp comprising a housing (housing of 2, fig. 1), wherein the housing (housing of 2) comprises a wall (wall of 2 connected to 3, fig. 1) through which is attached a device (3, fig. 1) configured to dehumidify said housing or to prevent moisture from occurring in said closed housing according to claim 1 (see rejection of claim 1), the inside of the housing (2, fig. 1) communicating with the first chamber (chamber of 3, fig. 1) of the first box (3) of said device (3) via the first series of orifices (6.1, fig. 1), the outside (4, fig. 1) of the housing (housing of 2, fig. 1) communicating with the first chamber (chamber of 3) via the second series of orifices (6.2, fig. 2).  
However, Bacher fails to teach the housing closed by a glass and housing at least one light source.
Berne teaches a housing (7, fig. 1) closed by glass (9, fig. 1) (glass, see para [0031]) and housing at least one light source (10, fig. 10 (lamp, see para [0031]).
Therefore, in view of Berne, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the headlamp of Bacher includes a housing closed by a glass and housing at least one light source, in order to provide light and protect the light allowing the removal of condensation. 


Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken as a whole does not show nor suggest wherein the membrane being configured to let water vapor present in the second chamber or in the first chamber out of the box with respect to claim 8 as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dry et al. (US 11,137,130) discloses a similar device for dehumidifying.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/            Primary Examiner, Art Unit 2875